Citation Nr: 0218620	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to June 
1996.  It appears that he had additional active service 
previously, but this has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at St. 
Louis, Missouri.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  Readings of his blood pressure do not show that the 
veteran has diastolic pressure that is predominantly 110 
or more or systolic pressure that is predominantly 200 or 
more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2002), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of 
claims pending before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain 
notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  (As they apply to this case, these 
regulations do not confer any rights in addition to those 
provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's 
behalf.  Id.  Specific guidelines concerning the content 
of this notice are found in the implementing regulations.  
See 38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records cannot be secured, to so notify 
the claimant.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant 
if it is unable to obtain the records in question.  See 
38 C.F.R. § 3.159(e).

Furthermore, when the records in question are in the 
custody of a federal department or agency, the VCAA and 
the implementing regulations require VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have 
been satisfied in this case.

In a letter dated in September 2002, the RO apprised the 
veteran of the requirements of the VCAA and their 
relevance to his claim.  In that letter, the RO also 
advised the veteran of the type of evidence that could 
substantiate his claim.  The same advice was provided in 
the April 2000 statement of the case and the August 2000 
supplemental statement of the case issued in this matter.  
In the September 2002 letter, the RO also explained what 
the respective responsibilities of VA and the claimant 
were for obtaining such evidence.

In the September 2002 letter, the RO requested the veteran 
to identify all sources of medical records that could be 
relevant to his claim.  The veteran did not respond to 
this request with any information.  With his claim, 
however, which he filed in March 1999, the veteran 
referred to VA records that he believed would substantiate 
his claim.  The RO secured those records, and also 
obtained VA records of later date during the course of the 
appeal.

In addition to securing documentary evidence, the RO 
provided the veteran with a VA examination in May 1999 
during which findings pertinent to the claim were 
developed

As the veteran has received the notice and assistance 
called for by the VCAA, the Board will decide his claim on 
the basis of the record as it now stands on appeal. See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ii.  Increased rating for hypertension

General principles of rating

In general, disability evaluations are assigned by 
applying a schedule of ratings, which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  All VA 
regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised 
in the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the 
same time, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function are 
always to be expected.  See 38 C.F.R. § 4.21 (2002).  When 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the degree of disability takes into 
account competent lay evidence, when relevant thereto.  
Under the VCAA, "competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. 
§ 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (one not a medical expert is nevertheless competent 
to offer evidence of his symptoms in support of a claim 
for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a 
claim for a greater evaluation of disability will be 
granted unless it is refuted by a preponderance of the 
evidence of record.  38 U.S.C.A. § 5107(b).

Hypertension rating

His service medical records show that the veteran was 
diagnosed with hypertension during service in 1992.  
During a September 1996 VA examination performed in 
connection with the service connection claim, findings 
about the severity of his hypertension were made.  It was 
noted that he was taking medication to control the 
condition.  His blood pressure readings on that occasion 
were 144/104, 136/94, and 142/102.  

VA outpatient treatment records document blood pressure 
readings that include the following readings on the 
following occasions:  143/99 (in February 1997); 135/89 
(in November 1997); 165/104 (in January 1998); 142/95 (in 
February 1998); 174/117, 176/113 (in February 1998); 
148/89 (in March 1998); 157/99 (in October 1998); 157/104 
(in March 1999); 146/95, 149/100, 146/95 (in April 1999); 
150/105, 143/100, 142/93, 140/96, 144/110 (home readings 
taken on different dates in January 2000).  A VA inpatient 
treatment summary dated in April 1999, when the veteran 
received treatment for dehydration caused by side effect 
of an anti-hypertension medication, a diuretic, prescribed 
for him earlier in that month after he complained of 
sweating, states that his blood pressure at the time of 
admission was 104/68.

During the VA examination performed in May 1999 in 
connection with the current claim, three blood pressure 
readings were taken.  Each was 132/85.  The examiner 
reviewed the circumstances under which the veteran had 
recently been hospitalized and noted that his anti-
hypertension prescription had been changed since then.  
The examiner evaluated the veteran for arteriosclerotic 
complications of hypertension and found none.  The 
examiner rendered diagnoses of "[e]ssential hypertension 
well controlled on current medications" and "[r]ecent 
admission to the hospital for dehydration secondary to 
diuretics used to treat his medical condition."  With the 
diagnosis the examiner stated that there were no residuals 
of the illness for which the veteran had been 
hospitalized.

By rating decision dated in November 1996, the veteran was 
granted service connection for hypertension with an 
evaluation of 10 percent.  The rating decision indicated 
that this evaluation had been assigned because continuous 
medication was needed to control the condition.  

The veteran now contends that his blood pressure readings 
have warranted an increase in the rating assigned to his 
hypertension.  He has made this argument in the notice of 
disagreement that he submitted in February 2000 and the VA 
Form 9, Appeal to Board of Veterans' Appeals, that he 
submitted in April 2000.  The veteran's representative has 
argued that the blood pressure readings documented in the 
VA medical records illustrate a pattern of worsening 
hypertension and therefore represent a reason for 
conducting another VA examination in connection with the 
claim.  The Board disagrees with the representative's 
argument.  None of the medical evidence of the severity of 
the veteran's hypertension suggests that the criteria for 
an evaluation higher than the current 10 percent have been 
met in this case.  Neither the level of disability 
pictured by this evidence nor any statements by the 
veteran concerning his own symptoms suggest that 
additional medical evidence is needed to evaluate the 
claim. 38 U.S.C.A. § 5103(A)(d).
 
Hypertension is evaluated under Diagnostic Code 7101.  
Ratings afforded by that provision include a 10 percent 
rating for diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, and a 20 percent rating 
for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2002).

The medical evidence in this case demonstrates that the 
veteran's blood pressure readings collectively do not 
satisfy the criteria for a 20 percent evaluation for 
hypertension.  He does not manifest diastolic pressure 
predominantly 110 or more or systolic pressure 
predominantly 200 or more.  Most of diastolic readings 
shown do not reach the minimum 110.  None of the systolic 
readings shown reach the minimum 200.  Thus, the criteria 
for a 20 percent evaluation for hypertension under 
Diagnostic Code 7101 have not been met.

The Board has considered whether the 10 percent evaluation 
assigned to the veteran's hypertension could be increased 
under any other provision of 38 C.F.R. Parts 3 and 4, see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), and has 
found in light of the evidence that it cannot.  

The evidence reflects that no medical finding has been 
made that the veteran's hypertension is due to aortic 
insufficiency or hyperthyroidism.  During the VA 
examination of May 1999, there were negative findings of 
arteriosclerotic complications of hypertension.  Thus, the 
evidence provides no basis for evaluation of the veteran's 
hypertension under a rating provision other than 
Diagnostic Code 7101.  A schedular evaluation for 
hypertension in excess of 10 percent therefore will not be 
granted.

The Board has considered whether referral of this claim 
for consideration of an extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  Referral for 
extraschedular evaluation, however, is based on a finding 
that the disability in concern presents "such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002). 

Here, the veteran has not asserted, and there is no 
evidence that, his hypertension has interfered with any 
work.  The evidence shows that he was treated as an 
inpatient in a hospital on account of this condition on 
one occasion, that of April 1999.  However, the hospital 
stay was only for one day, and there is no evidence that 
his hypertension has required other periods of 
hospitalization.  Thus, the Board cannot conclude that 
hypertension has caused marked interference with 
employment or frequent periods of hospitalization in this 
case.  In the absence of evidence of such factors, the 
Board finds that the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 
Vet App 218 (1995).

As the preponderance of the evidence tends to disprove the 
claim for an increased rating for hypertension, it will be 
denied.  The doctrine of reasonable doubt does not apply 
in this case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001) (holding that the doctrine of reasonable doubt is 
inapplicable where the evidence preponderates against a 
claim).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

